Citation Nr: 0217849	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for a neurogenic 
bladder, as secondary to a service connected back 
condition, rated as noncompensable between September 23, 
1994 and October 18, 1999, rated as 10 percent disabling 
between October 19, 1999 and October 11, 2000, and 
currently evaluated as 30 percent disabling, effective 
October 12, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from August 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for a neurogenic bladder and 
assigned an initial noncompensable rating, effective 
September 23, 1994.  In March 1999, the Board remanded the 
claim for further development.  In a June 2000 rating 
decision, the RO granted an evaluation of 10 percent for a 
neurogenic bladder, effective October 19, 1999.  In a 
December 2000 decision, the RO granted an evaluation of 30 
percent for a neurogenic bladder, effective October 12, 
2000.  In April 2001, the Board remanded the claim for 
further development.  The RO was instructed to schedule 
the veteran for a VA genitourinary examination.  The 
examiner was specifically asked to evaluate the veteran's 
bladder disorder according to the schedular criteria.


FINDINGS OF FACT

1.  The VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to the claim, the 
evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran was scheduled for a VA examination in 
February 2002; he failed to report and did not give good 
cause for his failure to report for the examination.

3.  The evidence of record reasonably shows, during the 
period prior to October 19, 1999, that the veteran 
experienced some degree of impairment associated with 
obstructive symptomatology, such as difficulties with 
retention and initiating urination, with such difficulties 
being more comprehensively documented on VA examination in 
October 1999.

4.  The evidence of record does not reasonably show, 
during the time frames between October 19, 1999 and 
October 12, 2000, that the veteran experienced urinary 
retention requiring intermittent or continuous 
catheterization, had a daytime voiding interval between 
one and two hours, awakened to void three to four times 
per night, or required absorbent materials, which needed 
to be changed less than two times per day.

5.  The evidence of record does not reasonably show that, 
since October 12, 2000, the veteran must wear absorbent 
materials that must be changed two to four times per day, 
or that there is evidence of a daytime voiding interval of 
less than one hour, or awakening to void five or more 
times per night.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent 
for a neurogenic bladder have been met, prior to October 
19, 1999.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2001).

2.  A neurogenic bladder is not more than 10 percent 
disabling, according to the schedular criteria, between 
October 19, 1999 to October 12, 2000.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7542 (2001).

3.  A neurogenic bladder is not more than 30 percent 
disabling, according to the schedular criteria, since 
October 12, 2000.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, 
the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement 
of the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him 
of the information and evidence needed to substantiate his 
claim and complied with the VA's notification 
requirements.  The communications provided the veteran an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with 
the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment notes from May 1986, 
November 1989, June 1990, July 1993, August 1994, and 
April through October 2000, and VA examination reports 
dated December 1990, May 1995 and October 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the claim need not be referred to 
the veteran or his representative for further argument, as 
the Board's consideration of the new regulations in the 
first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
treated for derangement of the talofibular joint of the 
right ankle.  In November 1971, surgery was done to excise 
a small tag of ligament from between the talus and lateral 
malleolus.  In addition, the proximal phalanx of the 
little toe was excised.  Service connection for residuals 
of a right ankle injury was granted in August 1973, with a 
10 percent disability evaluation assigned.

In May 1986, VA treatment notes report that the veteran 
had his right leg amputated below the knee as a result of 
residuals of his service connected right ankle injury.  VA 
treatment notes reported that the veteran was hospitalized 
in November 1989 with right stump pain.  In November 1989, 
the veteran underwent a right L3 through L5 laminectomy 
and a right L4 through S1 dorsal root rhizotomy.  In a 
January 1990 decision, service connection for status post 
laminectomy, right L3 - L5 and dorsal root rhizotomy, L4-
S1 as secondary to the service connected right knee 
amputation.

A June 1990 VA treatment note demonstrated that the 
veteran continued to complain of right stump pain.  A 
right lumbo-sacral dorsal root entry zone lesioning was 
done in June 1990.  Post-operatively, the veteran had 
complete resolution of stump pain.  The veteran reported 
numbness of the right side of his penis, and he was unable 
to void after removing his catheter.  The veteran was 
discharged home with an indwelling catheter.  The 
physician noted it was unknown whether this was permanent 
or not.

A December 1990 VA examination report noted that the 
veteran reported difficulty controlling his urine.  The 
examination was conducted for the purposes of evaluating 
his back condition and did not comment further on the 
veteran's bladder condition.

A July 1993 VA treatment note stated that the veteran had 
difficulty starting urination.  An August 1994 VA 
treatment note indicated that the veteran had urinary 
retention.  There are no statements in either treatment 
note regarding frequency.

A May 1995 VA genitourinary examination report noted that 
the veteran had problems initiating urination.  No 
abnormalities of the penis, scrotum, testes, epididymis or 
cords were noted.  No incontinence requiring pads or an 
appliance was noted.  No pain was noted, but the veteran 
reported tenesmus following his postvoiding.

A June 1995 rating decision granted service connection for 
a neurogenic bladder, as secondary to a service connected 
back condition and assigned an initial noncompensable 
rating, effective September 23, 1994.

An October 1999 VA genitourinary examination report noted 
that the examiner reviewed the claims folder before 
examining the veteran.  The veteran reported frequency, 
hesitancy, weak stream, but no dysuria.  He reported his 
frequency as every two hours.  The veteran indicated that 
he had needed one catheterization because of his pain 
medications.  The veteran stated that he had a history of 
urinary tract infections with none being experienced at 
that time.  Physical examination was normal.  The examiner 
diagnosed the veteran with neurogenic bladder following 
back surgery.  He stated that the nature and severity of 
the veteran's neurogenic bladder were moderately severe.  
He also noted the veteran was not incapacitated by the 
bladder problem itself.

An April 2000 VA treatment note reported that the veteran 
self-catheterized due to cord disruption in the low back.

An August 2000 VA treatment note indicated that the 
veteran had been treated with a catheter in the past.  He 
reported occasional difficulty in voiding and indicated 
that he voided a large amount about twice per day.

An October 2000 VA treatment note reported that the 
veteran complained that his bladder had not been emptying.  
He reported that he had previously had a catheter, which 
had been removed due to urinary tract infections.  
However, the veteran stated that he wanted to try another 
catheter.  The veteran was given a Foley catheter and told 
to consult with home health for assistance changing the 
catheter each month.

A VA examination was scheduled for February 2002, pursuant 
to the instructions in the April 2001 Board remand.  
Notice of the examination was sent to the most recent 
address of record.  The veteran failed to report for the 
examination and did show good cause for his failure to 
report.

III.  Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that 
was assigned following the grant of service connection. 
This matter, therefore, is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection. The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date). See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might 
require the issuance of separate or "staged" evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time. Id.

Under Diagnostic Code 7542, a neurogenic bladder is rated 
as a voiding dysfunction under 38 C.F.R. § 4.115(a).  See 
38 C.F.R. § 4.115(b), Diagnostic Code 7542.

Under  38 C.F.R. § 4.115a, a genitourinary disorder may be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. Voiding dysfunction may be rated 
based on urine leakage, frequency, or obstructed voiding.  
A 20 percent rating is warranted where the disorder 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  Where there is continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or 
the wearing of absorbent materials which must be changed 
more than 4 times per day, a 60 percent rating is 
warranted.  See 38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 10 percent 
rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A 20 percent rating is warranted 
when there is a daytime voiding interval between one and 
two hours, or awakening to void three to four times per 
night.  A 40 percent rating is warranted when there is a 
daytime voiding interval less than one hour, or awakening 
to void five or more times per night.  Id.

For a rating based on obstructed voiding, a noncompensable 
rating is warranted for obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 
times per year.  A 10 percent rating is warranted if there 
is marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:

	1.  Post void residuals greater than 150 cc. 
	2.  Uroflowmetry; markedly diminished peak flow 
rate (less than 10    cc/sec). 
	3. Recurrent urinary tract infections secondary 
to obstruction. 
	4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.

A 30 percent rating is warranted when there is urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 10 
percent rating is warranted if the disorder requires long-
term drug therapy, 1-2 hospitalizations per year and/or 
requires intermittent intensive management.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  Id.

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a)(2001).

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. 
§ 3.655(b)(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran is currently in receipt 
of a staged rating.  His disability was initially rated as 
noncompensable, effective September 23, 1994.  A 10 
percent disability evaluation was assigned effective 
October 19, 1999, and a 30 percent evaluation was assigned 
effective October 12, 2000.  As the veteran is appealing 
the initial disability rating assigned, the Board must 
consider whether he warrants a higher evaluation for any 
period of time since the assignment of his initial 
disability rating.

The veteran is currently rated based on voiding 
dysfunction.  Although a history of urinary tract 
infection is noted in the medical records, there is 
nothing of record to the effect that any symptoms related 
to urinary tract infections are predominant.  Accordingly, 
a rating under the criteria for urinary tract infections 
is not appropriate at this time.

Prior to the October 1999 VA examination report, the 
medical evidence of record indicates that the veteran 
reported symptoms of difficulty controlling urination, a 
history of urinary retention and difficulty initiating 
urination.  The Board notes that there is no definitive 
evidence regarding voiding frequency of record for this 
time frame.  However, treatment notes of record for 1993 
and 1994 indicate that the veteran was experiencing some 
obstructive symptomatology, difficulty starting urination 
and urinary retention.  Such difficulties were ultimately 
documented in more comprehensive form during the October 
1999 VA examination.  Where there is a question as to 
which of two evaluations shall be applied, the higher of 
the two evaluations will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2002).  The Board finds, 
that the disability picture for this time frame more 
nearly approximates a 10 percent disability rating.  
Accordingly, a 10 percent rating is warranted for the 
period between September 23, 1994, and October 18, 1999.

The October 1999 VA examination report noted that the 
veteran reported frequency, hesitancy, and a weak stream.  
A history of urinary tract infections was also noted.  
Although the veteran reported one catheterization, he did 
not indicate that he needed intermittent or continuous 
catheterization.  The veteran specifically denied needing 
absorbent materials or appliances.  In addition, there was 
no indication that the veteran had a daytime voiding 
interval between one and two hours, or awakened three to 
four times per night.

The October 2000 VA treatment note indicated that the 
veteran was given a catheter because his bladder had not 
been emptying.  An April 2000 VA treatment note indicates 
that the veteran self-catheterized and an August 2000 VA 
treatment note reported a history of being treated with a 
catheter in the past.  There is, nevertheless, no evidence 
of record prior to the October 2000 VA treatment note that 
indicates that the veteran required intermittent or 
continuous catheterization.  Neither does the evidence 
show that the veteran had a daytime voiding interval 
between one and two hours, or awakened to void three to 
four times a night.  In addition, the evidence developed 
prior to October 2000 does not show that the veteran 
required absorbent materials that required changing less 
than two times per day.  Accordingly, the evidence does 
not warrant a rating in excess of 10 percent between 
October 19, 1999 and October 11, 2000.

In April 2001, the Board remanded the claim for a VA 
examination.  The examiner was asked to evaluate the 
veteran's disability with specific reference to the 
schedular criteria.  The veteran failed to report for the 
examination and did not show good cause for his failure to 
report.  Accordingly, the Board must evaluate his claim 
based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  There is no evidence of record indicating 
that the veteran has a daytime voiding interval less than 
one hour, or that he awakens to void five or more times a 
night.  In addition, there is no evidence of record that 
the veteran is required to wear absorbent materials that 
must be changed two to four times per day.  Therefore, the 
Board finds that the evidence does not reasonably show 
that the veteran meets the criteria for a rating in excess 
of 30 percent, since October 12, 2000.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's neurogenic bladder 
alone has caused such marked interference with employment 
or necessitated frequent periods of hospitalization for 
the periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent evaluation for a neurogenic 
bladder, for the period of September 23, 1994, to October 
18, 1999, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
neurogenic bladder, for the period of October 19, 1999, to 
October 11, 2000, is denied.

Entitlement to an evaluation in excess of 30 percent for a 
neurogenic bladder, effective October 12, 2000, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

